Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “II” and “11” have both been used to designate the steel plate (Figs. 1 and 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: III in Para. [0046].  It appears that backing plate III in Para. [0046] should be backing plate I”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first conveyor and the second conveyor each have a total length more than twice a length of a steel plate” which renders the claim indefinite because the claim is directed to a system for flattening a steel plate and thus the claim is unclear due to the dimensions of the system being defined relative to a steel plate, which is not part of the system.  For the purposes of examination, this phrase will be interpreted as the first and second conveyor each have a length.  
The claim also recites “the first idler roller and the second idler roller are respectively disposed on the inlet and the outlet” which renders the claim indefinite because it is not clear if the first idler roller is on both the inlet and the outlet and the second idler roller is on both the inlet and the outlet or if the first idler roller is on the inlet and the second idler roller is on the outlet.  For the purposes of examination, this phrase will be interpreted as the first idler roller is on the inlet or outlet and the second idler roller is on the inlet or outlet.  
The claim further recites “the third robot and the fourth robot are respectively disposed on both ends of the flattening table” which renders the claim indefinite because it is not clear if the third robot is on both ends and the fourth robot is on both ends or if the third robot is on one end and the fourth robot is on one end.  For the purposes of examination, this phrase will be interpreted as the third robot is on one end and the fourth robot is on one end.
The claim also recites “a line between the first robot and the second robot is perpendicular to that between the third robot and the fourth robot” which renders the claim indefinite because it is not clear what is a line between the robots, i.e., an imaginary line between a reference point on each robot or if there is a physical structure extending between the robots.  Further, if the line is an imaginary line extending between the robots, it is not clear which part of the robots the line passes through, especially if the robots are able to move.  For the purposes of examination, this phrase will be interpreted as the system includes first, second, third and fourth robots.
Claim 2 depends from claim 1 and fails to clarify the indefinite language.  Accordingly, claim 2 is indefinite for at least the reasons discussed above.
Regarding claim 2, the claim recites “the first sliding block and the second sliding block are respectively disposed under both sides of the first base” which renders the claim indefinite because it is not clear if the first and second sliding black are each disposed under both sides of the first base or if the first sliding block is disposed under one side of the first base and the second sliding block is disposed under another side of the first base.  Further, it is not clear what the “both sides of the first base” are, e.g., right and left sides of the base or top and bottom of the base.  For the purposes of examination, this phrase will be interpreted as the first sliding block is disposed under a first side of the first base and the sliding block is disposed under a second side of the first base, and the first and second sides of the base may be the right or left side, the top or bottom side, or any other sides.
Claim 2 also recites both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, the claim recites “the gear shaft is inserted into the mounting hole and interlocks with the teeth of the gear rack.”  For the purposes of examination, each method of using the apparatus in claim 2 will be read as a function or capability of the apparatus, e.g., the gear shaft is configured to be inserted into the mounting hole and interlock with the teeth of the gear rack.  
Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record fails to explicitly teach the first detection device is disposed between the first rangefinder and the flattening machine; and the second rangefinder is disposed on one end of the flattening machine; the second detection device is disposed between the second rangefinder and the flattening machine.
CN 106955908 A to Hao teaches a system (Fig. 1), comprising: a crane (P. 8, Lns. 25-35 describe a crane being positioned at the end of conveyor 7); a first conveyor 1 (Figs. 1-2); a second conveyor 7 (Figs. 1-2); a first detection device 5 (Figs. 1-2; P. 8, Lns. 18-35); a flattening machine 6 (Figs. 1-2; P. 8, Lns. 18-35); 
wherein: the flattening machine 6 is connected to one end of the first conveyor 1 and one end of the second conveyor 7 (Figs. 1-2); the first conveyor and the second conveyor each have a total length more than twice a length of a steel plate (Figs. 1-2); 
the flattening machine 6 comprises an inlet, an outlet, a flattening table, and a rack enclosure (Figs. 1-2 show the flattening machine comprises an inlet, outlet, flattening table and a rack enclosure); and 
the crane is disposed above the first conveyor and the second conveyor (P. 8, Lns. 25-35; the crane is disposed above the conveyors).
Hao fails to explicitly teach the remaining components, including the first detection device is disposed between the first rangefinder and the flattening machine; and the second rangefinder is disposed on one end of the flattening machine; the second detection device is disposed between the second rangefinder and the flattening machine.
US 3,916,742 to Biernot teaches a system for shaping metal (Abstract) including a conveyor and a metal working machine 1 (Fig. 1; Col. 2, Lns. 58-66) and a first idler roller 4; a second idler roller 28; and first idler roller 4 and the second idler roller 28 are positioned at the inlet and outlet of the metal working machine 1 (Fig. 1; Col. 3, Lns. 48-60).
Biernot fails to explicitly teach the first detection device is disposed between the first rangefinder and the flattening machine; and the second rangefinder is disposed on one end of the flattening machine; the second detection device is disposed between the second rangefinder and the flattening machine.
KR 10 2014 0108753 A to Song teaches a system (Fig. 1) including a flattening machine 100, 120 (Fig. 1); a first shape detector 110; a second shape detector 110; the first shape detector is disposed above a middle part of the first conveyor (Fig. 1; the shape detector 110 by the input 10 is above a middle portion of the first conveying area); and the second shape detector is disposed above a middle part of the second conveyor (Fig. 1; the shape detector 110 on the opposite side of the input 10 is disposed above a middle part of the second conveying area).
Song fails to explicitly teach the first detection device is disposed between the first rangefinder and the flattening machine; and the second rangefinder is disposed on one end of the flattening machine; the second detection device is disposed between the second rangefinder and the flattening machine.
KR 101421930 B to Roh teaches a system for shaping a metal plate (Abstract) including a first conveyor and a rangefinder 115 disposed at one end of the first conveyor (Fig. 1).  
Roh fails to explicitly teach the first detection device is disposed between the first rangefinder and the flattening machine; and the second rangefinder is disposed on one end of the flattening machine; the second detection device is disposed between the second rangefinder and the flattening machine.
CN 103486995 A to Hu teaches a system for detecting metal plates (Abstract) including a first detection device A and a second detection device B (Fig. 1; Abstract).
Hu Fails to explicitly teach the first detection device is disposed between the first rangefinder and the flattening machine; and the second rangefinder is disposed on one end of the flattening machine; the second detection device is disposed between the second rangefinder and the flattening machine.
US 2008/0134740 A1 to Xu teaches a system including a metal shaping system (Abstract, Fig. 1) including a first robot 24; a second robot 24; a third robot 24; and a fourth robot 24 (Figs. 1-3; Paras. [0025] and [0027]-[0029]; the system includes four robots 24 positioned around the metal shaping component);
the first robot and the second robot are respectively disposed on the inlet and the outlet (Fig. 1; the robots 24 are positioned at each corner of the metal shaping machine and thus at least one is positioned at the inlet and another one is positioned at the outlet); the third robot and the fourth robot are respectively disposed on both ends of the flattening table (Fig. 1); a line between the first robot and the second robot is perpendicular to that between the third robot and the fourth robot (Fig. 1); the first robot and the second robot are configured to place or retract a first backing plate (Figs. 1-3; Paras. [0025] and [0027]-[0029]; each robot 24 is configured to place or retract a backing plate, i.e., the robots are capable of holding a backing plate and moving it between positions as the robots include a gripping portion and are movable); the third robot and the fourth robot are configured to place or retract a second backing plate (Figs. 1-3; Paras. [0025] and [0027]-[0029]; each robot 24 is configured to place or retract a backing plate, i.e., the robots are capable of holding a backing plate and moving it between positions as the robots include a gripping portion and are movable).
Xu Fails to explicitly teach the first detection device is disposed between the first rangefinder and the flattening machine; and the second rangefinder is disposed on one end of the flattening machine; the second detection device is disposed between the second rangefinder and the flattening machine.
Claim 2 depends from claim 1 and is allowable for at least the reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 107020310 A teaches a system including a first conveyor 5, a second conveyor 7 and a flattening machine 6 (Figs. 1-2).  US 2015/0146218 A1 teaches a system with a metal working apparatus (Abstract) including a detection device 2 disposed at the end of the first conveyor (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725